Exhibit 10.43




THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT


This THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of May 26, 2016 (the “Third Amendment Date”), is by and among (a) ALIMERA
SCIENCES LIMITED, a company registered under the laws of England and Wales under
company number 08018355 and having its registered office at Centaur House,
Ancells Road, Fleet, Hampshire, United Kingdom, GU51 2UJ (“Borrower”), (b)
Hercules Capital Funding Trust 2014-1, a statutory trust created and existing
under the laws of the State of Delaware (“Lender”) and (c) HERCULES CAPITAL,
INC., a Maryland corporation (formerly known as Hercules Technology Growth
Capital, Inc.), in its capacity as administrative agent for itself and Lender
(in such capacity, the “Agent”).
WHEREAS, Borrower, Lender and the Agent are parties to a certain Loan and
Security Agreement, dated as of April 24, 2014, as amended by a First Amendment
to Loan and Security Agreement dated as of November 2, 2015 and a Second
Amendment to Loan and Security Agreement dated as of March 14, 2016 (as the same
may from time to time be amended, modified or supplemented in accordance with
its terms, the “Loan Agreement”); and
WHEREAS, in accordance with Section 11.3 of the Loan Agreement, Borrower and
Lender desire to amend the Loan Agreement as provided herein.
NOW THEREFORE, in consideration of the mutual agreements contained in the Loan
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
1.    Defined Terms. Subject to the satisfaction of the conditions set forth in
Section 3 of this Amendment, as of the Third Amendment Date, the Loan Agreement
is hereby amended as follows:
(a)The following term set forth in Section 1.1 of the Loan Agreement is hereby
amended in its entirety and replaced with the following:
“Liquidity” means the sum of (i) the Consolidated Group’s unrestricted cash on
deposit in Deposit Accounts located in the United States that are subject to an
Account Control Agreement plus (ii) the Consolidated Group’s and their
Subsidiaries’ unrestricted cash on deposit in Deposit Accounts in the United
Kingdom that are subject to a first lien perfected security interest in favor of
Agent plus (iii) 80% of Eligible Accounts Receivable plus (iv) the Consolidated
Group’s and their Subsidiaries’ unrestricted cash located outside of the United
States or the United Kingdom even if such cash is not subject to a first lien
perfected security interest in favor of the Agent; provided that amounts as
described in clause (iv) greater than $2,000,000 shall not be permitted to apply
to the sum.
2.    Amendments to Loan Agreement. Except as those expressly amended in this
Amendment, all of the terms and conditions of the Loan Agreement and the other
Loan Documents remain in full force and effect.
3.    Conditions to Effectiveness. Lender and Borrower agree that this Amendment
shall become effective upon the satisfaction of the following conditions
precedent, each in form and substance satisfactory to Lender:




--------------------------------------------------------------------------------




(a)Lender shall have received a fully-executed counterpart of this Amendment
signed by Borrower; and


(b)The Agent and Lender shall have received payment for all reasonable and
documented out-of-pocket fees and expenses incurred by the Agent and Lender in
connection with this Amendment, including, but not limited to, all legal fees
and expenses, payable pursuant to Section 11.11 of the Loan Agreement.
4.    Representations and Warranties. Borrower hereby represents and warrants to
Lender as follows:
(a)Representations and Warranties in the Agreement. The representations and
warranties of Borrower set forth in Section 5 of the Loan Agreement are true and
correct in all material respects on and as of the Third Amendment Date with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.


(b)Authority, Etc. The execution and delivery by Borrower of this Amendment and
the Warrant Amendment and the performance by Borrower of all of its agreements
and obligations under the Loan Agreement, the Warrant and the other Loan
Documents, as amended hereby, are within the corporate or limited liability
company authority, as applicable, of Borrower and have been duly authorized by
all necessary corporate action on the part of Borrower. With respect to
Borrower, the execution and delivery by Borrower of this Amendment and the
Warrant Amendment does not and will not require any registration with, consent
or approval of, or notice to any Person (including any governmental authority).


(c)Enforceability of Obligations. This Amendment, the Warrant Amendment, the
Loan Agreement, the Warrant and the other Loan Documents, as amended hereby,
constitute the legal, valid and binding obligations of Borrower enforceable
against Borrower in accordance with their terms, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium, general equitable
principles or other laws relating to or affecting generally the enforcement of,
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.


(d)No Default. Immediately after giving effect to this Amendment (i) no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default, and (ii) no event that has had
or could reasonably be expected to have a Material Adverse Effect has occurred
and is continuing.
5.    Reaffirmations. Except as expressly provided in this Amendment, all of the
terms and conditions of the Loan Agreement and the other Loan Documents remain
in full force and effect. Nothing contained in this Amendment or the Warrant
Amendment shall in any way prejudice, impair or effect any rights or remedies of
Lender under the Loan Agreement, the Warrant and the other Loan Documents.
Except as specifically amended hereby, Borrower hereby ratifies, confirms, and
reaffirms all covenants contained in the Loan Agreement, the Warrant and the
other Loan Documents. The Loan Agreement, together with this Amendment, shall be
read and construed as a single agreement. All references in the Loan Documents
to the Loan Agreement or any other Loan Document shall hereafter refer to the
Loan Agreement or such other Loan Document as amended hereby.


2

--------------------------------------------------------------------------------




6.    Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but which together
shall constitute one instrument.
7.    Miscellaneous.
(a)    THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, EXCLUDING CONFLICT OF LAWS
PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF LAWS OF ANY OTHER JURISDICTION.
(b)    The captions in this Amendment are for convenience of reference only and
shall not define or limit the provisions hereof.
(c)    This Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.
(d)    Any determination that any provision of this Amendment or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality or enforceability of any other
provisions of this Amendment.


[Signature Page Follows]




3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Borrower, Lender and the Agent have duly executed and
delivered this Amendment as of the day and year first above written.






BORROWER:


ALIMERA SCIENCES LIMITED


Signature:    /s/ C. Daniel Myers
Print Name:    C. Daniel Myers
Title:        Director


Accepted in Palo Alto, California:
LENDER:
Hercules Capital Funding Trust 2014-1, a statutory trust created and existing
under the laws of the State of Delaware
By:
By:
Signature:    /s/ Ben Bang
Print Name:    Ben Bang
Title:        Associate General Counsel


AGENT:
HERCULES CAPITAL, INC.
f/k/a HERCULES TECHNOLOGY GROWTH CAPITAL, INC.


Signature:    /s/ Ben Bang
Print Name:    Ben Bang




4